DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Amendment
The Amendments, filed on 12/07/2021, have been received and made of record. In response to the most recent Office Action, dated 10/07/2021, claims 9, 17, 22 and 27 have been amended.
Response to Arguments
Applicant’s amendments, filed on 12/07/2021, have been entered and fully considered. In light of the amendments, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments are rendered moot. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 15-16, 22-23, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamaya (US 2013/0019113).
Regarding claim 9, Yamaya teaches a power supply device (Figure 5 Component 510), which is configured to be disconnected (Figure 5 Component 550 is a USB cable therefore has the ability to connect or disconnect components from one another) from a power receiving device (Figure 5 Component 530), the power supply device comprising: a voltage port (Figure 5 Component 514) for supplying a voltage to the power receiving device (Figure 5 Component V3); a ground port for matching a ground potential of the power receiving device with the power supply device (Figure 5 Component GND); a data port (Figure 5 Component INFD) for receiving, from the power receiving device (Figure 5 Component INFD carries a data signal transmitted by Component 530 to Component 510), a voltage change request signal to change the voltage supplied from the voltage port (Paragraphs 0116-0117 explains that the signal transmitted through INFD is used to transmit the voltage needed and based on that signal the voltage outputted by Component 510 is changed), the data port being provided separately from the voltage port (Figure 5 Component INFD is different from Component 514); a device information recognition unit for detecting the voltage change request signal received from the power receiving device through the data port (Figure 5 Component 520 receives the signal transmitted through Component INFD); a control unit (Figure 5 Component 516) configured to generate a control signal for changing the voltage (Paragraphs 0116-0117), which is a different rated voltage from a previous rated voltage (Paragraphs 0116-0117 and the Abstract point out that if the voltage isn’t in the range it is changed therefore indicating the voltage is different), according to the voltage change request signal input through the data port (Paragraphs 0116-0117 and Abstract; Component INFD makes Component 522 change a resistance value which then causes Component 510 to output a control signal to Components 512 and 520); and an output-voltage-changing unit configured to change the voltage (Figure 5 Component 522), which is a different rated voltage from a previous rated voltage (Figure 5 Component V2 is different from Component V3; Paragraphs 0116-0117 and the Abstract point out that if the voltage isn’t in the range it is changed therefore indicating the voltage is different), according to the control signal (Figure 5 Component 522 sets the resistance value based on the signal received through Component INFD), wherein, the voltage port, the ground port, and the data port are universal serial bus (USB) ports configured to be connected to a USB connector (Figure 5 shows that Components 510 and 530 are a USB HOST and USB DEVICE thus establishing all ports are USB ports; Paragraph 0003 points out that the disclosed teaching is in regards to USB devices).

Regarding claim 15, Yamaya teaches a power receiving device (Figure 5 Component 530), which is configured to be disconnected (Figure 5 Component 550 is a USB cable therefore has the ability to connect or disconnect components from one another) from a power supply device (Figure 5 Component 510), the power receiving device comprising: a voltage port (Figure 5 Component 534) for receiving a voltage from the power supply device (Figure 5 Component V3); a ground port for matching a ground potential of the power receiving device with the power supply device (Figure 5 Component GND); a data port (Figure 5 Component INFD) for transmitting, to the power supply device (Figure 5 Component INFD carries a signal V2 transmitted by Component 530 to Component 510), a voltage change request signal to change the voltage (Paragraphs 0116-0117 explains that the signal transmitted through INFD is used to transmit the voltage needed and based on that signal the voltage outputted by Component 510 is changed), the data port being provided separately from the voltage port (Figure 5 Component INFD is different from Component 534); a voltage detection unit for detecting a voltage level supplied through the voltage port (Figure 5 Component 540); a control unit (Figure 5 Component 536) configured to determine whether the voltage level, detected by the voltage detection unit, is the same as a rated voltage, and to generate a control signal (Figure 5 Component V2 generated across Component INFD at the output of Component 536 is the control signal) for requesting a change of the voltage of the power supply device in a case in which the voltage level, detected by the voltage detection unit, is not the same as the rated voltage (Paragraphs 0115-0117); and a voltage-change-requesting unit configured to output the voltage change request signal to the power supply device through the data port (Figure 5 Components 538+548), the voltage-change-requesting unit comprising a switch mechanism for changing a bias level of the data port based on the control signal (Paragraphs 0114-0115; Figure 5 Component 548).

Regarding claim 16, Yamaya teaches all the limitations of claim 15. Yamaya further teaches wherein the voltage port, the ground port, and the data port are universal serial bus (USB) ports to be connected to a USB connector (Figure 5 Component 550; Figure 5 shows that Components 510 and 530 are a USB HOST and USB DEVICE thus establishing all ports are USB ports; Paragraph 0003 points out that the disclosed teaching is in regards to USB devices).

Regarding claim 22, Yamaya teaches a power supply system (Figure 5) including a power supply device (Figure 5 Component 510) connected to a power receiving device (Figure 5 Component 530) through a universal serial bus (USB) cable (Figure 5 Component 550; Components 510 and 530 are USB devices thus the connected is a USB cable) and configured to supply two or more output voltages to the power receiving device according to a request of the power receiving device (Abstract; Paragraphs 0115-0117), the power receiving device (Figure 5 Component 530) including: a first USB connection port (Figure 5 Component 550 connection ports to Component 530) including a first voltage port (Figure 5 Component 534), a first ground port (Figure 5 Component GND), and a first data port for connection to the USB cable (Figure 5 Component INFD on Component 530’s side); a voltage detection unit configured to detect a voltage level supplied through the first voltage port (Figure 5 Component 540); a first control unit (Figure 5 Component 536) configured to determine whether the voltage level, detected by the voltage detection unit, is the same as a rated voltage of the power receiving device, and to generate a first control signal (Figure 5 Component V2 signal transmitted through Component INFD at the output of Component 536) for requesting a change of the voltage, which is a different rated voltage from a previous rated output voltage of the power supply device, when the voltage level, detected by the voltage detection unit, is not the same as the rated voltage of the power receiving device (Abstract; Paragraphs 0115-0117); and a voltage-change-requesting unit configured to output a voltage change request signal to the power supply device through the first data port (Figure 5 Components 538+548), the voltage-change-requesting unit comprising a switch mechanism for changing a bias level of the first data port based on the first control signal (Figure 5 Component 548), and the power supply device (Figure 5 Component 510) being configured to be disconnected from the power receiving device (Figure 5 Component 510 is connected/disconnected to Component 530 through USB cable Component 550) and including: a second USB connection port (Figure 5 Component 550 connection ports to Component 510) including a second voltage port (Figure 5 Component 514), a second ground port (Figure 5 Component GND on Component 510’s side), and a second data port for connection to the USB cable (Figure 5 Component INFD on Component 510’s side); a device information recognition unit configured to detect the voltage change request signal received from the power receiving device through the second data port (Figure 5 Component 520); a second control unit (Figure 5 Component 516) configured to generate a second control signal for changing the rated voltage, which is the different rated voltage from the previous rated output voltage, according to the voltage change request signal input through the second data port (Paragraphs 0115-0117); and an output-voltage-changing unit configured to change the voltage, which is the different rated voltage from the previous rated output voltage, according to the second control signal (Figure 5 Component 522).

Regarding claim 23, Yamaya teaches all the limitations of claim 22. Yamaya further teaches wherein the voltage-change-requesting unit of the power receiving device (Figure 5 Components 538+540) and the device information recognition unit of the power supply device (Figure 5 Component 520) are connected through a USB data line (Figure 5 Component INFD), and the device information recognition unit is configured to detect a voltage level of the USB data line (Paragraph 0114 “the terminal-device-side notification unit 538 converts the second voltage V2 received from the measurement unit 540 into packets and transmits the packets to the USB host 510 as the terminal-device-side notification value INFD”).

Regarding claim 27, Yamaya teaches a control method (Figure 5) of a power supply device (Figure 5 Component 510), the control method comprising: confirming whether a power receiving device (Figure 5 Component 530), which is configured to be selectively disconnected from the power supply device (Figure 5 Component 530 is connected and disconnected through USB cable Component 550), is connected to the power supply device at a first time and a second time that is earlier than the first time (Figure 5 Components 530 and 510 are USB devices with a connecting cable it is inherent knowledge that devices can be connected and disconnected multiple times); determining a power supply specification based on whether the power receiving device is connected to the power supply device at the first time and whether the power receiving device is connected to the power supply device at the second time (Figure 5 Component CTR; Paragraph 0112; the first time connection can be when the CTR signal sends a detection mode signal and a second time connection can be when the CTR signal sends a normal operation mode signal); and supplying power based on the power supply specification, wherein the power supply specification is determined based on a device information recognition signal when the power receiving device is connected to the power supply device at the first time and connected or disconnected at the second time, and the device information recognition signal is a voltage change request signal transmitted through a data port of the power receiving device and a data port of the power supply device (Paragraphs 0112-0117 explains how the signal CTR determines the signal that is sent through INFD to determine the voltage required by the USB device Component 530 from Component 510).

Regarding claim 29, Yamaya teaches all the limitations of claim 27. Yamaya further teaches wherein the determining a power supply specification includes: maintaining the power supply specification when the power receiving device is connected to the power supply device at the first time and at the second time (Figure 5 Components 536 and 540; Paragraphs 0112-0117). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaya (US 2013/0019113) in view of Ho (US 2010/0064148).
Regarding claim 12, Yamaya teaches all the limitations of claim 9. Yamaya does not teach wherein the device information recognition unit includes voltage-dividing resistors.
Ho teaches a universal USB power supply (Figure 1), comprising: a power supply device (Figure 1 Component 20) wherein the power supply device comprises: a device information recognition unit (Figure 1 Component 23) wherein the device information recognition unit includes voltage-dividing resistors (Figure 1 Component 23 is shown in more detail in Figure 2; Figure 2 Components R2 and R3 form voltage dividing resistors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamaya to incorporate using resistor dividers as taught by Ho. The benefit of the resistance divider is that it allows for measuring small portions of higher voltages allowing for a reference to be a small voltage instead of introducing an extra power source to generate a reference voltage to be compared with the feedback value.

Allowable Subject Matter
Claims 13, 17-21, 24-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests an adapter information output unit configured to output information regarding a type of the power supply device to the power receiving device through the data port, wherein the type of the power supply device indicates that the power supply device is an output-voltage variable adapter. 

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a battery; and a pass switch configured to selectively transmit the voltage to the battery through the voltage port, wherein the control unit is configured to turn on the pass switch in such a manner that the voltage is transmitted to the battery when the voltage, detected by the voltage detection unit, is the same as the rated voltage, and the voltage detection unit comprises voltage-dividing resistors including a first resistor and a second resistor, wherein the first resistor is coupled between the voltage port and the control unit, and the second resistor is coupled between the control unit and the ground port.

Regarding claim 18, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests an adapter connection switch configured to selectively connect the data port to the control unit. Claims 19-21 are dependent upon claim 18.

Regarding claim 24, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the power receiving device further includes an adapter connection switch configured to perform two-way communication with the power supply device through a USB data line. Claims 25 and 26 depend upon claim 24.

Regarding claim 28, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the determining a power supply specification includes: obtaining the voltage change request signal to change the power supply specification when the power receiving device is connected to the power supply device at the first time and disconnected at the second time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sims (EP 2381571 A2) teaches a charging system with direct charging port support. Sims teaches using thyristor switches to connected and disconnect the voltage, data and ground pins. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         




	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839